Citation Nr: 1017114	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  05-14 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected back, 
bilateral feet, and/or bilateral knee disabilities.

2.  Entitlement to an initial rating in excess of 10 percent 
for generalized anxiety disorder prior to August 24, 2004, 
and in excess of 50 percent thereafter.

3.  Entitlement to an initial compensable rating for status 
post bilateral surgical correction of clawed toes with pes 
planus.

4.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia patella with degenerative joint disease. 

5.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia patella with degenerative joint disease.

6.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to 
March 1993 and from November 2000 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2004 and March 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  This 
case was previously before the Board in May 2008 and was 
remanded for further development.  It now returns to the 
Board for further appellate review.

Relevant to the Veteran's claim of entitlement to a higher 
initial rating for her generalized anxiety disorder, the 
Board observes that, during the course of appeal, staged 
ratings have been assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Specifically, the Veteran has been assigned 
a 10 percent rating for her generalized anxiety disorder, 
effective November 17, 2003 (the date following her service 
discharge), and a 50 percent rating, effective August 24, 
2004.  As the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the Board has 
characterized the issue as shown on the first page of this 
decision. 

The Board notes that the Veteran initially requested a 
hearing before a Veterans Law Judge sitting at the RO in her 
May 2005 substantive appeal.  However, in a June 2007 
statement, she withdrew her request for a Board hearing.  38 
C.F.R. 
§ 20.704(e) (2009).

In April 2010, the Board received additional evidence from 
the Veteran consisting of copies of service treatment records 
from her first period of active duty and post-service VA 
treatment records.  No waiver was received in connection with 
such evidence.  When the Board receives pertinent evidence 
that was not initially considered by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review unless such consideration is waived.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).  However, evidence is not 
pertinent if it has no bearing on the issue on appeal.  38 
C.F.R. § 20.1304(c).  In the instant case, the Board finds 
that the copies of the Veteran's service treatment records 
from her first period of active duty are irrelevant to the 
matter decided herein.  Specifically, the Board herein 
adjudicates the disability rating assigned to the Veteran's 
service-connected bilateral foot disorder.  As service 
connection has already been granted for such disability, the 
events surrounding service incurrence are irrelevant.  
Additionally, the post-service VA records addressing her 
bilateral foot disability are duplicative of the records 
already contained in the claims file.  Specifically, such 
records reflect surgical treatment for the Veteran's 
hammertoe of the left fifth toe in August 2005.  These 
records are already contained in the claims file.  Moreover, 
the Veteran has been awarded a temporary total evaluation 
from August 25, 2005, to September 30, 2005, in recognition 
of such surgery.  Therefore, the Board finds that the 
additional evidence has no bearing on the issue adjudicated 
herein because it is either irrelevant to the instant claim 
or duplicative of the evidence already considered by the AOJ.  
Therefore, the Board may proceed with a decision without 
prejudice to the Veteran.  38 C.F.R. § 20.1304(c).  

Insofar as the newly received evidence has a bearing on the 
issues of entitlement to higher ratings for her psychiatric 
and bilateral knee disabilities and entitlement to service 
connection for a left hip disorder, as such claims are being 
remanded, the AOJ will have an opportunity to review all the 
submitted documents such that no prejudice results to the 
Veteran in the Board considering the newly received evidence 
for the limited purpose of issuing a comprehensive and 
thorough remand.

The Board further notes that the issue of entitlement to a 
TDIU was not certified for appeal.  However, when evidence of 
unemployability is submitted during the course of an appeal 
from an assigned disability rating, a claim for a TDIU will 
be considered "part and parcel" of the claim for benefits 
for the underlying disability.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  As the evidence suggests that the 
Veteran is no longer employed due to symptoms of her service-
connected generalized anxiety disorder, the issue of 
entitlement to a TDIU has been raised.  While the Board has 
jurisdiction over such issue as "part and parcel" of the 
Veteran's initial rating claim, further development is 
necessary for a fair adjudication of the TDIU aspect of such 
claim.  

The issues of entitlement to service connection for a left 
hip disorder, entitlement to higher ratings for generalized 
anxiety disorder and bilateral knee disabilities, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

For the entire appeal period, status post bilateral surgical 
correction of clawed toes with pes planus is manifested by 
subjective complaints of pain, stiffness, fatigability, 
weakness, and lack of endurance and objective evidence of 
tenderness with hammertoe correction and present arches, 
without painful motion, swelling, instability, weakness, 
abnormal weight bearing, malunion or nonunion of the tarsal 
or metatarsal bones, forefoot or midfoot malalignment, 
pronation, symptomatic scars or of such a size so as to 
warrant a separate compensable rating, or sensory impairment, 
resulting in no more than slight impairment.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for status 
post bilateral surgical correction of clawed toes with pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Code 5278.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the Veteran's claim for an initial compensable 
rating for her bilateral foot disability, the Board observes 
that she has appealed with respect to the propriety of the 
initially assigned rating from the original grant of service 
connection.  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the 
Board notes that the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the Veteran's claims for 
service connection for a bilateral foot disability was 
granted and an initial rating was assigned in the February 
2004 rating decision on appeal.  Therefore, as the Veteran 
has appealed with respect to the initially assigned rating, 
no additional 38 U.S.C.A. § 5103(a) notice is required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the Veteran's post-service VA 
treatment records have been obtained and considered.  She has 
not identified any additional, outstanding records necessary 
to decide her pending appeal.  Additionally, the Veteran was 
provided with VA examinations in July 2003 and March 2009 in 
order to adjudicate her initial rating claim.  Neither the 
Veteran nor her representative have argued that such 
examinations are inadequate for rating purposes.  The Board 
observes that, in a January 2010 communication, the Veteran 
indicated that her disabilities had gotten worse and that she 
was seeking a 100 percent permanent and total rating.  While 
she stated that her disabilities were worse, she did not 
describe how her bilateral foot disability has increased in 
severity since her last VA examination in March 2009.  
Moreover, there is no medical evidence of record 
demonstrating that such disability has worsened.  
Furthermore, in making such statement in January 2010, the 
Veteran alleged such in connection with her assertion that 
she desires a 100 percent permanent and total rating.  
Therefore, as there is no specific allegation as to how her 
bilateral foot disability has increased in severity, nor 
evidence demonstrating such an increase, the Board finds that 
the VA examinations already of record are adequate for the 
adjudication of her initial rating claim and that further 
examination is not necessary.

Additionally, as indicated in the Introduction, this case was 
remanded by the Board in May 2008 for further development.  
The Board finds that the AOJ substantially complied with the 
remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of her claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Relevant to the evaluation of orthopedic disabilities, in 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran is service-connected for status post bilateral 
surgical correction of clawed toes with pes planus, evaluated 
as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  She contends that her bilateral foot 
disorder has increased in severity and, therefore, she argues 
that she is entitled to an initial compensable evaluation for 
such service-connected disability.

Diagnostic Code 5278 provides for a noncompensable rating for 
slight acquired claw foot (pes cavus).  A 10 percent rating 
is warranted for unilateral or bilateral acquired claw foot 
(pes cavus) with the great toe dorsiflexed, some limitation 
of dorsiflexion at ankle, and definite tenderness under the 
metatarsal heads.  Acquired claw foot (pes cavus) with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsals warrants a 20 percent rating 
if it is unilateral and a 30 percent rating if it is 
bilateral.  Acquired claw foot (pes cavus) with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity warrants a 30 percent rating if it is unilateral 
and a 50 percent rating if it is bilateral.

The Board observes that, while the Veteran's bilateral foot 
disability is evaluated under Diagnostic Code 5278 relevant 
to acquired claw foot (pes cavus), such disability also 
involves pes planus and hammertoes.  Therefore, the Board has 
also considered the applicability of Diagnostic Codes 5276 
and 5282 as relevant to such respective disabilities.  
However, the Board finds that there are no additional 
manifestations of her bilateral foot disability that are more 
appropriately addressed under any additional Diagnostic 
Code(s).  In this regard, as there is no evidence of 
bilateral weak foot, anterior metatarsalgia (Morton's 
disease), hallux valgus, malunion or nonunion of the tarsal 
or metatarsal bones, or any other foot injuries, the Veteran 
is not entitled to an increased or separate ratings for her 
bilateral foot disability under Diagnostic Codes 5277, 5279, 
5280 or 5281, 5283, or 5284, respectively. 

Diagnostic Code 5276 provides for a noncompensable rating for 
mild acquired flatfoot where symptoms are relieved by a 
built-up shoe or arch support.  A 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, is assigned for moderate flatfoot, with the 
weight-bearing lines over or medial to the great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral flatfoot 
or a 30 percent rating for bilateral flatfoot requires a 
severe condition with objective evidence of marked deformity, 
such as pronation and abduction; pain on manipulation and use 
accentuated; indications of swelling on use; and 
characteristic callosities.  A 30 percent rating for 
unilateral flatfoot or a 50 percent rating for bilateral 
flatfoot requires a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

Diagnostic Code 5282 provides for a noncompensable rating for 
hammertoe of single toes and a 10 percent rating for 
hammertoe of all toes, unilateral, without claw foot.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

The Board finds that, based on the evidence of record, the 
Veteran is not entitled to a compensable rating for her 
status post bilateral surgical correction of clawed toes with 
pes planus.  Specifically, for the entire appeal period, such 
disability is manifested by subjective complaints of pain, 
stiffness, fatigability, weakness, and lack of endurance and 
objective evidence of tenderness with hammertoe correction 
and present arches, without painful motion, swelling, 
instability, weakness, abnormal weight bearing, malunion or 
nonunion of the tarsal or metatarsal bones, forefoot or 
midfoot malalignment, pronation, symptomatic scars or of such 
a size so as to warrant a separate compensable rating, or 
sensory impairment, resulting in no more than slight 
impairment.  

In this regard, a July 2003 pre-discharge VA examination 
reflects that, upon physical examination, the Veteran's 
bilateral feet were normal in outline and symmetric in form 
and function.  There were small scars, 2 centimeters, over 
the dorsal aspect of both fifth toes, representing surgical 
incisions made in the correction of clawed fifth toes.  The 
toes were straight with good range of motion on examination.  
There was no heat, redness or tenderness, or lack of 
stability or endurance.  There were no calluses to indicate 
unusual pressure points.  There was no valgus deviation of 
the first toes.  Movement was not compromised.  Arches were 
present, but low.  No sensory or vascular disturbance was 
identified.  There was good weightbearing alignment of the 
Achilles tendon.  The diagnoses were status post surgical 
correction of clawed toes with resolution and bilateral pes 
planus.

VA treatment records dated from the Veteran's service 
discharge to the present reflect complaints of pain.  In July 
2005, it was noted that the Veteran's left fifth toe was 
contracted with adductovarus deformity present.  There was 
pain on palpation of the left fifth toe over the proximal 
interphalangeal joint.  There was no edema, erythema, or 
cellulitis.  Dorsalis pedis and posterior tibial pulses were 
palpable bilaterally.  A September 2005 VA treatment record 
reflects that the Veteran had surgery for hammertoe 
correction of her left foot.  Upon physical examination, 
there was tenderness on palpation of the left fifth toe.  It 
was in good position and alignment.  There was minimal edema 
present in the left fifth toe.  

At the Veteran's January 2006 VA examination for the purpose 
of evaluating her bilateral knee disabilities, her feet were 
noted to be essentially negative on examination.  There was 
no pedal edema, clubbing, or cyanosis.  Her radial pulses and 
peripheral pulses of both feet were good and strong.  Skin of 
both feet was warm with no signs of tissue loss or infection.  
Sensation to monofilament test was intact.  

September 2005 and June 2008 X-rays of the bilateral feet 
revealed post-surgical changes with no acute findings.  A 
November 2008 VA treatment record shows that the Veteran 
complained of severe pain in the center of her heel on 
palpation as well as the lateral side of the heel.  The 
diagnosis was bilateral plantar fasciitis.  Records dated in 
December 2008, March 2009, and June 2009 reflect complaints 
of bilateral plantar fasciitis.  It was noted that she had 
pain upon palpation of the plantar aspect of the bilateral 
heels at the insertion of the plantar fascia.  

At the March 2009 VA examination, the Veteran indicated that 
her foot pain had worsened significantly, especially with 
walking and standing.  It was noted that she had several 
reconstructive surgeries for her small toes and several 
injections for plantar fasciitis.  The Veteran denied 
swelling, heat, and redness, but complained of pain, 
stiffness, fatigability, weakness, and lack of endurance in 
her bilateral feet.  There were no flare-ups noted, but she 
had functional limitations on walking.  

Upon physical examination of the bilateral feet, there was no 
evidence of painful motion, swelling, instability, weakness, 
or abnormal weight bearing.  There was objective evidence of 
tenderness over the plantar surface calcaneous.  There was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  The Veteran's Achilles alignment was normal on non-
weight and weight bearing.  There was no forefoot or midfoot 
malalignment.  There was no pronation.  On non-weight and 
weight bearing, there was an arch present.  There was no pain 
on manipulation.  There was no muscle atrophy of the feet.  
On her left foot, it was observed that the Veteran had normal 
alignment of the varus/valgus angulation of the os calcis in 
relationship to the long axis of the tibia/fibula and her 
weight bearing line was over the great toe.  The Veteran's 
feet were noted to be normal without pes planus.  X-rays were 
normal.  

The examiner determined that the Veteran's current disability 
of the feet was mild; rather, her symptoms were from plantar 
fasciitis.  In this regard, the examiner noted that the 
Veteran's current foot pain was coming from her bilateral 
plantar fasciitis, which is not service-connected.  He 
further indicated that she did not have flat feet, valgus 
alignment, or post-tibialis pain/tendonitis.  Additionally, 
she had no obvious deformity to her toes, other than surgical 
scars.  The examiner concluded that the Veteran had grossly 
normal alignment and motion, and that such bilateral foot 
disability did not appear to affect her activities of daily 
living or employment to any meaningful degree.  

Under Diagnostic Code 5278, a 10 percent rating is warranted 
where there is unilateral or bilateral acquired claw foot 
(pes cavus) with the great toe dorsiflexed, some limitation 
of dorsiflexion at ankle, and definite tenderness under the 
metatarsal heads.  However, the evidence of record fails to 
reveal such manifestations.  In this regard, there is no 
evidence that either of the Veteran's great toes are 
dorsiflexed.  Rather, at her July 2003 VA examination, her 
feet were normal in outline and symmetric in form and 
function.  The toes were noted to be straight with good range 
of motion and there was no valgus deviation of the first 
toes.  Additionally, in January 2006, her feet were noted to 
be essentially negative on examination.  Likewise, at the 
March 2009 VA examination, there was no evidence of malunion 
or nonunion of the tarsal or metatarsal bones.  There was 
also no forefoot or midfoot malalignment, or pronation.  The 
examiner specifically noted that there was no obvious 
deformity to the Veteran's toes.  The evidence also fails to 
reveal any limitation of dorsiflexion at the ankle.  In this 
regard, the March 2009 VA examiner indicated that the Veteran 
had grossly normal alignment and motion.  Moreover, while the 
record reveals complaints of pain, specifically severe pain 
in the center of her heels on palpation and the lateral side 
of the heel, as well as objective evidence of tenderness over 
the plantar surface calcaneous on examination in March 2009, 
the VA examiner at such time indicated that her foot pain was 
a result of bilateral plantar fasciitis, which was not 
service-connected.  Additionally, even in contemplation of 
the Veteran's subjective complaints of pain, stiffness, 
fatigability, weakness, and lack of endurance, the evidence 
of record fails to reveal the more severe symptomatology 
necessary for a compensable rating.  See DeLuca, supra.  
Therefore, the Board finds that the Veteran is not entitled 
to a compensable rating under Diagnostic Code 5278 for her 
bilateral foot disability.

Additionally, the Veteran is not entitled to a compensable 
rating under Diagnostic Code 5276 relevant to acquired 
flatfoot.  In this regard, there is no evidence that the 
Veteran has moderate, severe, or pronounced flatfoot.  
Specifically, in July 2003, the VA examiner noted that the 
Veteran's feet were normal in outline and symmetric in form 
and function.  Arches were noted to be present, but low.  
However, in January 2006, the Veteran's feet were noted to be 
essentially negative on examination.  Likewise, at the March 
2009 VA examination, on non-weight and weight bearing, there 
was an arch present and there was no pain on manipulation.  
The examiner determined that the Veteran's feet were normal 
without pes planus.  Additionally, the objective evidence of 
record fails to show calluses, painful motion, swelling, 
instability, weakness, or abnormal weight bearing.  There was 
also no forefoot or midfoot malalignment, or pronation.  
Therefore, as the Veteran's bilateral foot disability results 
in no more than mild pes planus, if even that, she is not 
entitled to a compensable rating under Diagnostic Code 5276.

Under Diagnostic Code 5282, a 10 percent rating is warranted 
where there is hammertoe of all toes, unilateral, without 
claw foot.  The Board observes that, in July 2005, the 
Veteran had hammertoe of her left fifth toe, which 
necessitated surgery.  In this regard, the Board observes 
that the Veteran has been awarded a temporary total 
evaluation from August 25, 2005, to September 30, 2005, in 
recognition of such surgery.  However, as the Veteran only 
had hammertoe of a single digit, rather than of all toes, she 
is not entitled to a compensable rating under Diagnostic Code 
5282.

The Board notes that the Veteran has had surgery on her 
hammertoes during and subsequent to service, resulting in 
scars.  However, on the July 2003 VA examination, it was 
noted that such were small scars, 2 centimeters, over the 
dorsal aspect of both fifth toes.  Examination revealed that 
the toes were straight with good range of motion.  Likewise, 
in January 2006, the Veteran's skin of both feet was warm 
without signs of tissue loss or infection.  The remainder of 
the evidence also fails to show that the Veteran's surgical 
scars are symptomatic or of such a size so as to warrant a 
separate compensable rating. 

The Board further observes that VA treatment records reflect 
some complaints of paresthesias and polyneuropathy.  However, 
at the January 2006 VA examination, sensation to monofilament 
test was intact.  Additionally, a May 2008 VA treatment 
record revealed that the physician suspect that the Veteran 
had diabetic polyneuropathy; however, he referred her to the 
podiatry clinic as she had specific tenderness in the heel 
area.  A June 2008 record from the podiatry clinic reflects 
that pedal pulses were palpable bilaterally and protective 
sensation was intact bilaterally using monofilament wire 
testing.  Bilateral plantar fasciitis was diagnosed.  The 
Board notes that the Veteran is not service-connected for 
diabetes, diabetic polyneuropathy, or bilateral plantar 
fasciitis.  As such, while the Veteran has complained of 
paresthesias and polyneuropathy, the record fails to show 
that such are manifestations of her service-connected 
bilateral foot disability.  Therefore, she is not entitled to 
a separate compensable rating for such sensory complaints.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected bilateral foot disability; however, the Board finds 
that her symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disability is not warranted. 

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular 
disability rating is assigned if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral 
foot disability with the established criteria found in the 
rating schedule.  The Board finds that the Veteran's 
bilateral foot symptomatology is fully addressed by the 
rating criteria under which such disability is rated.  There 
are no additional symptoms of her bilateral foot disability 
that are not addressed by the rating schedule.  Therefore, 
the Board finds that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology for her 
service-connected disability.  As such, the Board finds that 
the rating schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, to the extent that the 
Veteran's bilateral foot disability may interfere with her 
employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a 
TDIU has been raised by the record, as the record suggests 
that the Veteran is no longer employed due to symptoms of her 
service-connected generalized anxiety disorder.  See Rice, 22 
Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim 
is being for remanded for further development, it is 
unnecessary to discuss such issue further at this time.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
compensable rating for her bilateral foot disability.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and her initial rating claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for status post bilateral 
surgical correction of clawed toes with pes planus is denied.


REMAND

Relevant to the Veteran's claims of entitlement to service 
connection for a left hip disorder, entitlement to higher 
ratings for generalized anxiety disorder and bilateral knee 
disabilities, and entitlement to a TDIU, a review of the 
record indicates that further development is necessary.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pertinent to the Veteran's service connection claim, the 
Board observes that she served on active duty during two 
different periods, from November 1985 to March 1993 and from 
November 2000 to November 2003.  Her service treatment 
records from her second period of service are of record; 
however, in July 2004, the National Personnel Records Center 
(NPRC) indicated that there were no records available for the 
Veteran.  As indicated in the Introduction, the Veteran has 
submitted copies of some of her service treatment records 
from her first period of active duty; however, on remand, an 
attempt should be made to secure all such records from NPRC 
or any other appropriate source.  In this regard, the Board 
observes that the AOJ had submitted the Veteran's current 
name to NPRC; however, the Veteran has indicated that she 
served under two other names, as reflected on the first page 
of this decision.  Therefore, while on remand, the AOJ should 
attempt to obtain the Veteran's service treatment records 
from her first period of service using her alternate names 
from NPRC or any other appropriate source.

The Veteran has contended that she developed left hip pain 
during a 12 mile ruck march when she stepped off into a ditch 
in March 2001.  Her available service treatment records 
reflect that, in March 2001, she developed lower extremity 
pain after a ruck march a week previously.  On examination, 
there was subjective tenderness with palpation along the 
lower extremities.  Overuse syndrome was diagnosed.  

In July 2003 the Veteran was afforded a pre-discharge VA 
examination.  At such time, the examiner determined that 
there was no pathology on physical examination to render a 
diagnosis.  However, in December 2007, VA treatment records 
show complaints of hip pain and swelling, which had steadily 
increased in the prior seven months.  In May 2008, the 
Veteran's hip complaints continued.  It was noted that such 
began around January 2006 and had worsened.  The assessment 
indicated that such symptoms were consistent with bilateral 
trochanteric bursitis.  A November 2008 VA treatment record 
reflects complaints of bilateral hip pain.  On physical 
examination, the Veteran's hips had good range of motion with 
minimal tenderness.  The diagnosis was bilateral trochanteric 
bursitis.  

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the 
Veteran now has a current diagnosis of a left hip disorder, 
the Board finds that she should be afforded another VA 
examination.  Additionally, the Board observes that the 
Veteran is service-connected for a back, bilateral feet, and 
bilateral knee disabilities.  Although the Veteran has not 
claimed that her left hip disorder is secondary to such 
service-connected disabilities, the Board is required to 
consider all theories of entitlement raised in the record, 
either by the claimant or in the medical evidence.  Robinson 
v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, 
the Board finds that the Veteran should be afforded another 
VA examination in order to determine the nature and etiology 
of such left hip disorder, to include whether such is 
secondary to her service-connected back, bilateral feet, 
and/or bilateral knee disabilities.  Additionally, while on 
remand, the Veteran should be provided proper VCAA notice as 
to the secondary aspect of her left hip claim.  

Regarding the Veteran's initial and increased rating claims, 
the Board observes that she was most recently afforded VA 
examinations in February 2009 and March 2009 for her 
generalized anxiety disorder and bilateral knee disabilities, 
respectively; however, in January 2010, she alleged that her 
conditions had worsened in severity.  In support of her 
statement, she submitted VA treatment records dated in March 
2010 demonstrating an increase in severity of her psychiatric 
and bilateral knee disabilities.  Specifically, as relevant 
to her psychiatric disability, the newly received records 
reflect that the Veteran now keeps weapons in the home, has 
crying spells, and is no longer employed.  Additionally, 
pertinent to her bilateral knee disabilities, the March 2010 
VA treatment records reflect that her range of motion has 
decreased, she experiences constant pain in the tibia and 
trace swelling, and has been diagnosed with periostitis 
tibias.  Therefore, new examinations are needed in order to 
assess the current nature and severity of the Veteran's 
psychiatric and bilateral knee disabilities.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as noted previously, when evidence of 
unemployability is submitted during the course of an appeal 
from an assigned disability rating, a claim for a TDIU will 
be considered "part and parcel" of the claim for benefits 
for the underlying disability.  Rice, 22 Vet. App. at 453-54.  
Here, the evidence suggests that the Veteran is no longer 
employed due to symptoms of her service-connected generalized 
anxiety disorder.  Accordingly, the issue of entitlement to a 
TDIU has been raised by the evidence of record in this case.  
While the Board has jurisdiction over such issue as "part 
and parcel" of the Veteran's increased rating claim, further 
development is necessary for a fair adjudication of the TDIU 
aspect of such claim.  In this regard, upon remand, the AOJ 
should conduct all appropriate development, to include 
providing the Veteran with VCAA-compliant notice as to a TDIU 
and obtaining a VA examination or opinion as to the effect 
her service-connected disabilities have on her employability.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  After all 
appropriate development has been completed, the Veteran's 
TDIU claim should be adjudicated based on all evidence of 
record.  

The Board also observes that the March 2010 VA treatment 
records reflect that the Veteran participates in VA's 
vocational rehabilitation and counseling program.  Therefore, 
as such records are relevant to the impact her service-
connected disabilities have on her employability, such folder 
should be obtained and associated with the claims file.  

The Board further notes that the record reflects that the 
Veteran receives treatment through the Orlando, Florida, VA 
Medical Center.  VA has a duty to request all available and 
relevant records from federal agencies, including VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  Therefore, VA treatment records from such 
facility dated from July 2009 to the present should be 
obtained. 

As indicated in the Introduction, the Veteran has submitted 
additional evidence without a waiver of AOJ consideration.  
Therefore, while on remand, the Veteran's claims should be 
readjudicated based on the entirety of the evidence, to 
include all evidence received since the issuance of the 
December 2008 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs her of the 
evidence and information necessary to 
establish entitlement to service 
connection for a left hip disorder, to 
include as secondary to service-connected 
back, bilateral feet, and bilateral knee 
disabilities, and entitlement to a TDIU.

2.  The Veteran's service treatment 
records from her first period of service 
should be obtained using her alternate 
names from NPRC or any other appropriate 
source.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Obtain all treatment records from the 
Orlando VA Medical Center dated from July 
2009 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  The Veteran's VA vocational 
rehabilitation folder should be obtained 
and associated with the claims file.

5.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of her 
current left hip disorder.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should identify all current 
diagnoses of the left hip.  Thereafter, 
the examiner should offer an opinion as to 
the following:

(A)  Is it likely, unlikely, or at 
least as likely as not that any 
currently diagnosed left hip disorder 
is related to the Veteran's active duty 
military service, to include her March 
2001 injury and subsequent treatment 
for overuse syndrome?

(B)  Is it likely, unlikely, or at 
least as likely as not that any 
currently diagnosed left hip disorder 
is caused or aggravated by the 
Veteran's service-connected back, 
bilateral feet, and/or bilateral knee 
disabilities?  

The examiner should provide the rationale 
for any opinion provided.  In offering any 
opinion, the examiner must consider the 
Veteran's lay statements regarding the 
incurrence of her claimed left hip 
disorder and the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  

6.  The Veteran should be afforded the 
appropriate VA examination to determine 
the current nature and severity of her 
generalized anxiety disorder.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify 
the nature and severity of all current 
manifestations of the Veteran's service-
connected generalized anxiety disorder.  

The examiner should be requested to render 
an opinion as to whether the Veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of her 
service-connected disabilities, taking 
into consideration her level of education, 
special training, and previous work 
experience, but not her age or any 
impairment caused by nonservice-connected 
disabilities.

All opinions expressed should be 
accompanied by supporting rationale.   

7.  The Veteran should be afforded the 
appropriate VA examination to determine 
the current nature and severity of her 
bilateral knee disabilities.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify 
the nature and severity of all current 
manifestations of the Veteran's service-
connected bilateral knee disabilities.  

The examiner should be requested to render 
an opinion as to whether the Veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of her 
service-connected disabilities, taking 
into consideration her level of education, 
special training, and previous work 
experience, but not her age or any 
impairment caused by nonservice-connected 
disabilities.

All opinions expressed should be 
accompanied by supporting rationale.   

8.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence, to include all evidence received 
since the issuance of the December 2008 
statement of the case.  If the claim 
remains denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


